           Case 5:19-cv-03034-EJD Document 21 Filed 04/21/20 Page 1 of 5



 1    Neama Rahmani (State Bar No. 223819)
      Ronald L. Zambrano (State Bar No. 255613)
 2    WEST COAST TRIAL LAWYERS, APLC
 3    350 South Grand Avenue, Suite 3350
      Los Angeles, California 90071
 4    Telephone: (213) 927-3700
      Facsimile: (213) 927-3701
 5    Efilings@westcoasttriallawyers.com
 6    Attorneys for Plaintiff
      JOSH AREBALO
 7
      Mitchell F. Boomer (State Bar No. 121441)
 8    Scott P. Jang (State Bar No. 260191)
      Atticus Lee (State Bar No. 298002)
 9    JACKSON LEWIS P.C.
      50 California Street, 9th Floor
10    San Francisco, CA 94111
      Telephone      (415) 394-9400
11    Facsimile:     (415) 394-9401
      E-mail:        boomerm@jacksonlewis.com
12    E-mail:        Scott.Jang@jacksonlewis.com
      E-mail:        Atticus.Lee@jacksonlewis.com
13
      Attorneys for Defendant
14    APPLE INC.
15

16                                     UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18    JOSH AREBALO,                                       Case No. 5:19-cv-03034-EJD
19                        Plaintiff,                      JOINT TRIAL SETTING
                                                          CONFERENCE STATEMENT
20             v.
                                                          [HON. EDWARD J. DAVILA]
21    APPLE, INC.; a California Corporation; and
      DOES 1 through 10, inclusive,                       Hearing Date: April 30, 2020
22                                                        Hearing Time: 11:00 AM
                          Defendants.                     Courtroom:    4
23
                                                          Complaint Filed: May 31, 2019
24                                                        Trial Date:      None Set
25

26            Counsel for Plaintiff Josh Arebalo (“Plaintiff”) and Defendant Apple Inc. (“Defendant” or
27   “Apple”) submit the following Joint Trial Setting Conference Statement.
28   ///

                                                      1
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                        5:19-CV-03034-EJD
          Case 5:19-cv-03034-EJD Document 21 Filed 04/21/20 Page 2 of 5



 1   1.      Jurisdiction
 2           The Court has proper subject matter jurisdiction over this action on the basis of Federal
 3   Question jurisdiction, as Plaintiff asserts a claim based on federal employment law; i.e., the
 4   Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. The Court also has
 5   supplemental jurisdiction over Plaintiff’s state law claims (i.e., wrongful termination in violation
 6   of public policy) because the state law claim is predicated on the same nucleus of facts as the federal
 7   claim. All parties have been served and no additional parties are anticipated.
 8   2.      Substance of the Action
 9           Plaintiff Josh Arebalo is a former remote employee for Defendant who alleges that he was
10   terminated because of his alleged disability (i.e., hand pain associated with carpal tunnel) and in
11   retaliation for requesting reasonable accommodations in connection with the alleged hand pain and
12   for speaking on behalf of other employees with similar requests.
13           Defendant denies any and all liability. Defendant maintains that Plaintiff’s performance in
14   2017 fell below his job requirements and that he was placed on a Documented Coaching plan to
15   address the performance deficiencies. However, Plaintiff failed to meet the expectations of his
16   Documented Coaching plan and was terminated in or around December 2017 due to performance
17   inadequacy. Plaintiff’s alleged hand pain and request for reasonable accommodation played no role
18   in Defendant’s termination decision.
19   3.      Legal Issues
20           Plaintiff contends he was wrongfully terminated and discriminated against on the basis of
21   his alleged disability, in violation of the Americans with Disabilities Act (42 U.S.C. § 12101, et
22   seq.). Defendant maintains that it: (1) did not fail to accommodate Plaintiff’s alleged need for
23   reasonable accommodation; and (2) did not take any adverse employment action against Plaintiff
24   (including termination) for a discriminatory reason. At all times, Defendant acted upon legitimate,
25   non-discriminatory business reasons. Defendant further contends that, even assuming that Plaintiff
26   can somehow prove a discriminatory motive (he cannot), (1) Defendant would have taken the same
27   employment action with respect to Plaintiff based upon legitimate, non-discriminatory reasons; and
28   (2) Plaintiff has failed to mitigate any alleged damages.

                                                        2
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                            5:19-CV-03034-EJD
          Case 5:19-cv-03034-EJD Document 21 Filed 04/21/20 Page 3 of 5



 1   4.      Motions
 2           There are no prior or pending motions. Apple anticipates filing a Rule 56 Motion for
 3   Summary Judgment or Adjudication in due course.
 4   5.      Discovery
 5           The parties have entered into a Joint Stipulated Protective Order, filed with the Court on
 6   August 26, 2019 (Dkt. 17), for any private or proprietary information or documents in connection
 7   with this matter. The parties have exchanged initial disclosures and associated documents. The
 8   parties have propounded written discovery. The parties arranged for depositions to start in March;
 9   however, the depositions had to be cancelled due to travel restrictions and California’s statewide
10   Shelter-in-Place Order due to the COVID-19 pandemic. The parties are discussing the possibility
11   of conducting remote depositions in May or June 2020. The Court’s Case Management Order
12   issued on November 11, 2019 (Dkt. 20) currently sets a discovery cutoff of May 29, 2020; however,
13   due to the deposition rescheduling discussed above, the parties respectfully request an extension of
14   this deadline to August 14, 2020. The parties additionally request the Court to reschedule the
15   deadline to designate experts by August 21, 2020, designate rebuttal experts by August 28, 2020,
16   and extend the deadline for the close of expert discovery by September 18, 2020.
17   6.      Settlement and ADR
18           The Court’s Case Management Order issued on November 11, 2019 (Dkt. 20) sets forth that
19   the parties must complete private mediation by July 17, 2020. However, again, the parties
20   respectfully request an extension of this deadline until October 2, 2020, in light of discovery delays
21   caused by the COVID-19 pandemic and due to the parties’ adherence of California’s Statewide
22   Shelter-in-Place Order currently in effect until May 4, 2020. The parties also anticipate scheduling
23   delays with potential mediators due to these COVID-19-related circumstances.
24   7.      Bifurcation and Separate Trial of Issues
25           Defendant reserves its right to request bifurcation of punitive damages in any trial.
26   8.      Trial
27           Per the Court’s Case Management Order issued on November 11, 2019 (Dkt. 20), the parties
28   must file all dispositive motions by August 6, 2020. Both parties agree that settlement prospects

                                                        3
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                           5:19-CV-03034-EJD
           Case 5:19-cv-03034-EJD Document 21 Filed 04/21/20 Page 4 of 5



 1   would be enhanced if the mediation precedes Apple’s filing of its summary judgment motion;
 2   therefore, the parties respectfully request an extension of this deadline until October 2020.
 3            If the case does not settle at mediation, or if the Court denies Defendant’s summary
 4   judgment in whole or in part, then the parties expect to be ready for trial within 120 days from
 5   issuance of the Court’s order on summary judgment. The Parties therefore estimate a trial date in
 6   late March 2021 or April 2021.
 7            Plaintiff has requested a jury trial. The parties estimate that the trial will require 5-7 court
 8   days.
 9   9.       Scheduling
10            As noted above, the parties respectfully request that the following deadlines be reset by the
11   Court in light of COVID-19-related circumstances:
12    Close of Fact Discovery              August 14, 2020
13    Expert Designations                  August 21, 2020
14    Rebuttal Expert Designations         August 28, 2020
15    Close of Expert Discovery   September 18, 2020
16    Deadline to Complete Court- October 2, 2020
      Required ADR
17
      Deadline to File Dispositive November 2, 2020
18
      Motions
19
      Estimated Date for Trial             April 2021
20

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   10. Other Matters

28            Not applicable.

                                                          4
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                             5:19-CV-03034-EJD
        Case 5:19-cv-03034-EJD Document 21 Filed 04/21/20 Page 5 of 5



 1

 2   Dated: April 21, 2020                JACKSON LEWIS P.C.
 3
                                   By:    /s/ Mitchell F. Boomer     ________
 4                                          Mitchell F. Boomer
                                            Attorney for Defendant
 5                                          APPLE, INC.
 6   Dated: April 21, 2020                WEST COAST TRIAL LAWYERS
 7
                                   By:    /s/ Ronald Zambrano        ________
 8                                          Ronald Zambrano
                                            Attorney for Plaintiff
 9                                          JOSH AREBALO
10
     4851-0064-4282, v. 4

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              5
      JOINT TRIAL SETTING CONFERENCE STATEMENT                          5:19-CV-03034-EJD
